DETAILED ACTION
	The Information Disclosure Statement filed on February 25, 2020 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16, 17 and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greindl (CA 2994587).
Greindl discloses a track maintenance machine, as shown in figure 1, comprised of a machine frame 3, undercarriages for moving the machine frame on the track, shown at the right and left of figure 1 and beneath the ends of the frame. A tamping unit 4 including tamping tools and an electric vibration drive for vibratory actuation of said tamping tools, an electric intermediate circuit 12 with an electric energy store 21. The electric intermediate circuit being coupled to said electric vibration drive for supplying said electric vibration drive with energy and an electric machine associated with at least one of said undercarriages and coupled for generator operation to said intermediate circuit. The track maintenance machine further comprises components coupled to the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greindl (CA 2994587).
Greindl discloses the maintenance machine as described above. However, Greindl does not specifically show that the electric energy store is a super capacitor or an accumulator. It is well known in the art that energy storage devices may be a variety of batteries, capacitors, super capacitors or accumulators. It would have been obvious to one of ordinary skill in the art to have applied a super capacitor or accumulator to the maintenance machine, like that of Greindl, with the expected result of providing an adequate energy storage supply to operate the machines. 
Greindl discloses the maintenance machine as described above. However, Greindl does not specifically show that the electric motor is a brushless electric motor. It 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 9, 2022